Interim Decision #1766

MATTER OF POLIDORO

In Visa Petition Proceedings
A-13858069

Decided by Board August 11, 1967
Sines petitioner, a naturalised U.S. eitisan, was 26 years of age at the time of

her adoption in 1960, she has not been adopted id' accordance with the proviaions of section 101(b) (1):(L1) of the Immigration and Nationality Act, as
amended, and consequently, is ineligible to confer immediate relative status
on her adoptive father, the beneficiary.

OR BEHALF or Prrriowaa:
Quirinus A. Ricelardelli, Esq..
26 Journal Square
Jersey City, N.J. 07806
(Oral argument)

OF BEHALF OF SEavzor :
Irving A. Appleman
Apellate Trial Attorney
(Oral argument)

The case comes forward on appeal froM the order of the District
Director, New York District, dated April 20, 1967, denying the visa
petition for the reason that since the adoption of the petitioner did
not take place until May 20, 1960 at which time the petitioner was 36
years of age, the petitioner had not been adopted in accordance with
the provisions of section 101(b) (1) (E) of the Immigration and Nationality Act, and the beneficiary is not eligible for any benefits under

the Act.
The petitioner, a native of Italy, a naturalized citizen of the United
States, 41 years old, female, seeks immediate relative status on behalf
of the beneficiary as her adoptive father. The beneficiary is a native
and citizen of Italy, 66 years old.
In support of the visa. petition there has been submitted a decree of •
the Court of Appeals of Rome, Italy establishing that the beneficiary
and his wife, Anna, adopted the petitioner on May 20, 1960.
The citizen petitioner is seeking to bring in the beneficiary as her
adoptive father. Section 101(b) (2) defines the term "father" to mean

a father only where the relationship exists by reason of any of the
circumstances set forth in section 101(b) (1). Subparagraph (E) of
section 101(b) (1) defines the term "child" to include a child. adopted

353

Interim Decision #1766
while under the age of 14 years if the child has thereafter been in the
legal custody of, and has resided with, the adopting parent or parents
for at least two years.
In the instant case the adoption took place on May 20, 1960. The
adopted person, the petitioner, was at that time 35 years old. It is
concluded that the adoption is invalid for immigration purposes and
that the petitioner is not eligible to seek immediate relative status on
behalf of the beneficiary as her adoptive parent.
The argument of counsel has been noted. The issue in visa petition
proceedings is not one of discretion but of eligibility. The appeal will
be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

354

